Pennewill, J.
Gentlemen, we feel very reluctant in this, as we do in any case, to order a nonsuit, and withdraw the case from the jury; but under the evidence now before us and the law applicable thereto, as we understand it, we do not see how we can possibly avoid granting the motion, and we therefore direct that a nonsuit be entered, on the third ground upon which counsel for defendant bases his motion, to wit: “Because it appears from the plaintiff’s evidence that the subject of the insurance was a manufacturing establishment, being a shirt factory, and that it ceased to be operated for more than ten consecutive days, that is from January 1st to the date of the fire, which under the conditions of the policy, lines 13 and 14, render the policy void.”
Mr. White:—If your Honors please, we refuse the nonsuit,
Pennewill, J., charging the jury:
Gentlemen of the jury:—For the reasons we have already given in your hearing, we direct you to return a verdict in this case in favor of the defendants.
Verdict for defendants.